DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 100999833 A) in combination with Tanae et al (U.S. Patent 5,353,583 A) for the reasons of record.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 100999833 A) in combination with Tanae et al (U.S. Patent 5,353,583 A) as applied to claims 1, 3 and 12-14 above, and further in view of Luo et al (U.S. Patent Application Publication 2013/0273999 A1) for the reasons of record.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 100999833 A) in combination with Tanae et al (U.S. Patent 5,353,583 A) as applied to claims 1, 3 and 12-14 above, and further in view of Schultz et al (U.S. Patent Application Publication 2010/0300132 A1) for the reasons of record.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 100999833 A) in combination with Tanae et al (U.S. Patent 5,353,583 A) and Wu et al (U.S. Patent Application Publication 2012/0228797 A1) for the reasons of record.
Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (CN 100999833 A) in combination with Tanae et al (U.S. Patent 5,353,583 A) and Wu et al (U.S. Patent Application Publication 2012/0228797 A1) for the reasons of record.
Response to Arguments
Applicant's arguments filed on 12 November 2021 have been fully considered but they are not persuasive. 
Applicant argues (page 7) that, in the instantly-claimed process, segmented heating is performed in one oven. Examiner responds that this argument does not appear to be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742